Title: From John Adams to James Warren, 19 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 19th. 1775
      
      Dr Sir
     
     What Think you of an American Fleet? I dont mean 100 ships of the Line, by a Fleet, but I Suppose this Term may be applied to any naval Force consisting of several Vessells, tho the Number, the Weight of Metal, or the Quantity of Tonnage may be small.
     The Expence would be very great—true. But the Expence might be born and perhaps the Profits and Benefits to be obtained by it, would be a Compensation. A naval Force might be created, which would do something. It would destroy Single Cutters and Cruizers—it might destroy small Concerts or Fleets of those like Wallaces at R. Island and Lord Dunmores at Virginia. It might oblige our Enemies to Sail in Fleets—for two or three Vessells of 36 and twenty Guns, well armed and manned might attack and carry a 64 or a 70 or a 50 Gun Ship.
     But, there is a great objection to this. All the Trade of Pensylvania, the Lower Counties, a great Part of Maryland and N. Jersey Sails in between the Capes of Delaware Bay—and if a strong Fleet should be posted in that Bay, Superiour to our Fleet it might obstruct all the Trade of this River.
     Further the Trade of Virginia and the rest of Maryland floats into Cheasapeak Bay between the Capes of Henry and Charles where a Fleet might stop all. Besides Virginia and Maryland have no Navigation of their own nor any Carpenters to build ships. Their whole Trade is carried on in British Bottoms by British, most of it by North British Merchants.
     These Circumstances distinguish them quite from New England, where the Inlets are innumerable and the Navigation all their own.
     They agree that a Fleet, would protect and secure the Trade of New England but deny that it would that of the Southern Colonies.
     
     Will it not be difficult to perswade them then to be at the Expence of building a Fleet, merely for N. England. We are Speculating now about Things at a Distance—should We be driven to a War at all Points—a Fleet a public Fleet as well as privateers might make prey enough of the Trade of our Enemies to make it worth while.
    